Davis, P. J.
(dissenting).—The contract sued upon is not a guarantee of the contract of the Swamp Land Company, but an original and independent one. The relation of principal and surety did not exist between the company and DeMill & Co., but the undertaking was made for their own benefit for a consideration paid to and received by themselves.
In my judgment, the principle that relieves the representatives of sureties under circumstances similar to those p-g-isting in this case has no application to original contracts like this entered into by the makers for their own advantage and benefit.
The question in this case was not really involved in the former case decided by this court. That was an action to recover for dividends accruing before the death of the *493makers of the contract and although the opinion contains observations which would seem to cover the question now involved/ it cannot be regarded as judicially disposed of. I think the judgment should be reversed.